DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	In light of the amendment filed 4/27/22, the rejections of claims 1, 3-4, and 6-9 under 35 U.S.C. 112(a) and 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (US 5,774,106) in view of Lee et al. (US 2009/0040244).

	Regarding claim 1, Nitta discloses a display device comprising: a display panel including first data lines, second data lines, gate lines, and a plurality of pixels (fig. 4, col. 2, ll. 13-28);
	a voltage generator which generates a first driving voltage and a second driving voltage, the first driving voltage including a first analog driving voltage and a second analog driving voltage having a same voltage level each frame lower than a same voltage level each frame of the first analog driving voltage, the second driving voltage including an analog driving voltage and a ground voltage (figs. 4-5, col. 1, l. 28-col. 2, l. 48, power supply 401 provides upper data driver reference voltage 403 and lower data driver reference voltage 404 with voltage levels +/- V0-V7; the use of a ground voltage and the designation of a ground voltage as an arbitrary distinction are taken to be admitted prior art [see MPEP 2144.03], see Non-Final rejection mailed 1/28/22),
	and the first driving voltage having a same nonvariable maximum voltage level each frame while the second driving voltage has a same nonvariable minimum voltage level each frame (figs. 4-5, col. 1, l. 28-col. 2, l. 48, e.g., +/- V7);
	and a source driver which generates a first data voltage having a first polarity based on the first driving voltage and a second data voltage having a second polarity based on the second driving voltage (figs. 2-5, col. 1, l. 28-col. 2, l. 48, upper driver 407 and lower driver 409),
	wherein the source driver includes a first source driver coupled to the first data lines and a second source driver coupled to the second data lines (figs. 2-5, col. 1, l. 28-col. 2, l. 48, upper driver 407 and lower driver 409),
	wherein the voltage generator alternately provides the first driving voltage and the second driving voltage to each of the first source driver and the second source driver independent of any display data (figs. 4-5, col. 1, l. 28-col. 2, l. 48),
	wherein the first source driver provides the first data voltage having the first polarity to the first data lines when the second source driver provides the second data voltage having the second polarity to the second data lines in an N-th frame, wherein N is an integer greater than zero (figs. 4-5, col. 1, l. 28-col. 2, l. 48),
 	and wherein the first source driver provides the second data voltage having the second polarity to the first data lines when the second source driver provides the first data voltage having the first polarity to the second data lines in an (N+1)-th frame (figs. 4-5, col. 1, l. 28-col. 2, l. 48).
	Nitta fails to explicitly disclose the second driving voltage including the second analog driving voltage.
	Lee teaches the second driving voltage including the second analog driving voltage (figs. 1-2, fig. 5, ¶ 99-105, ¶ 121, data voltage corresponding to the white image is equal to or near to the common voltage).
	Nitta and Lee are both directed to polarity inversion for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Nitta with the white voltage of Lee since such a modification effectively removes the after-image appearing on the LCD during or after power-down (Lee, ¶ 122).
	
	Regarding claim 3, Nitta discloses wherein the voltage generator provides the first driving voltage to the first source driver and provides the second driving voltage to the second source driver in the N-th frame (figs. 4-5, col. 1, l. 28-col. 2, l. 48),
	and the voltage generator provides the second driving voltage to the first source driver and provides the first driving voltage to the second source driver in the (N+1)-th frame (figs. 4-5, col. 1, l. 28-col. 2, l. 48).

	Regarding claim 4, Nitta discloses wherein the first source driver generates the first data voltage having the first polarity based on the first driving voltage and the second source driver generates the second data voltage having the second polarity based on the second driving voltage in the N-th frame (figs. 2-5, col. 1, l. 28-col. 2, l. 48),
	and the first source driver generates the second data voltage having the second polarity based on the second driving voltage and the second source driver generates the first data voltage having the first polarity based on the first driving voltage in the (N+1)-th frame (figs. 2-5, col. 1, l. 28-col. 2, l. 48).

	Regarding claim 6, Nitta discloses wherein the first data voltage has a voltage level changed between the voltage level of the first analog driving voltage and the voltage level of the second analog voltage (figs. 2-5, col. 1, l. 28-col. 2, l. 48),
	and wherein the second data voltage has a voltage level changed between the voltage level of the second analog driving voltage and the ground voltage (figs. 2-5, col. 1, l. 28-col. 2, l. 48).

	Regarding claim 7, Nitta discloses wherein when the voltage generator provides the first driving voltage, the voltage generator further provides a bias voltage having a voltage level the same as the voltage level of the second analog driving voltage to provide a logic signal (figs. 1-5, col. 1, l. 28-col. 2, l. 48; see also col. 5, l. 37-col. 7, l. 35, voltages inverted based on inversion reference voltage corresponding to AC switching signals 120 and 121),
	and when the voltage generator provides the second driving voltage, the voltage generator further provides a bias voltage having a voltage level the same as the voltage level of the ground voltage to provide the logic signal (figs. 1-5, col. 1, l. 28-col. 2, l. 48; see also col. 5, l. 37-col. 7, l. 35, voltages inverted based on inversion reference voltage corresponding to AC switching signals 120 and 121).

	Regarding claim 8, Nitta discloses wherein the first data lines are coupled to an odd-numbered pixel groups including pixels arranged in a line, and the second data lines are coupled to an even-numbered pixel groups including pixels arranged in a line (figs. 2-5, col. 1, l. 28-col. 2, l. 48, upper driver 407 and lower driver 409).

	Regarding claim 9, Nitta discloses wherein each of the first and second source drivers is implemented as a chip-on-film form including an integrated circuit and a flexible printed circuit board, on which the integrated circuit is disposed (figs. 2-5, col. 1, l. 28-col. 2, l. 48; source drivers implemented as a chip-on-film form including an integrated circuit and a flexible printed circuit board, on which the integrated circuit is disposed is taken to be admitted prior art [see MPEP 2144.03], see Non-Final rejection mailed 1/28/22).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626